Citation Nr: 0022686	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of back 
and neck injuries.

2. Entitlement to service connection for bilateral hearing 
loss.  

3. Entitlement to service connection for hypertension.  

4. Entitlement to service connection for residuals of a skull 
fracture, including headaches. 


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1961 to August 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1992 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral defective 
hearing, neck injury, back injury, hypertension, and 
residuals of a skull fracture with headaches.  

In July 1996, the Board remanded the veteran's claim for 
further development to include additional requests for 
service medical records and personnel records, and medical 
treatment records.  


FINDINGS OF FACT

1. The evidence of record provides no current diagnosis of a 
back or neck disability.  

2. The record contains no competent medical evidence of a 
nexus between the veteran's current hearing loss 
disability and any incident of his active military 
service.  

3. The record contains no competent medical evidence of a 
nexus between the veteran's current hypertension and any 
incident of his active military service.

4. The veteran suffered a skull fracture during his active 
military service, prior to the April 1981 motor vehicle 
accident, and currently suffers headaches residual to that 
skull fracture.  



CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
residuals of back and neck injuries is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

3. The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a).  

4. The veteran's skull fracture, with residual headaches, was 
incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's available service medical records note that he 
was involved in a motor vehicle accident in April 1981, with 
complaints of headaches and neck pain.  A diagnosis of head 
injury with old skull fracture was reported.   His blood 
pressure was 144/110.  The record contains copies of 
veteran's service personnel records and reports of physical 
examinations in July 1961 and July 1969, but no other service 
medical records, except for a summary of treatment in April 
1981.  The enlistment examination in July 1961 notes no 
history of head injury and no abnormalities of the head.  
The service examinations of record note no abnormalities of 
the spine, head, neck, heart or vascular system, or ears.  
Blood pressure was 124/80 in July 1969.  Audiological 
evaluation in July 1969 showed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
-5
-5
-5
5
20

The personnel records noted service in Vietnam from November 
1969 to November 1970.  The veteran's military occupational 
specialties (MOS) included instructor pilot, helicopter pilot 
and flight safety technician.  The veteran's MOS for the 
period during which he served in Vietnam was attack 
helicopter pilot.  The veteran's DD Form 214 for service from 
August 1969 to August 1981 indicated that he was awarded the 
Bronze Star Medal, Air Medal, Republic of Vietnam Campaign 
Medal, Vietnam Gallantry Cross with Palm and Vietnam Service 
Medal, among other awards and commendations.  

In January 1991, the veteran filed an initial claim for VA 
benefits for service connection for head, neck, and back 
pain, and hearing loss.  

In June 1991, the National Personnel Records Center (NPRC) 
responded to the RO's request for copies of physical 
examinations at induction and discharge.  The entrance 
physical examination was provided and NPRC noted that a 
separation examination was not required "per AR 40-501."  
In February 1992, the NPRC stated that there were no service 
medical records on file.  In February 2000, the NPRC noted 
that no medical records were found.  

A VA examination was conducted in June 1991.  The veteran 
reported a history of three helicopter crashes in 1970 with 
resultant injury to the cervical and lumbar spine and a skull 
fracture.  He stated that since that time he has had pain in 
his low back and neck.  Physical examination revealed full 
range of motion without pain in the neck and lumbar spine.  
X-ray examination of the lumbosacral spine was negative.  X-
ray examination of the cervical spine was negative.  The 
examiner provided a diagnosis of history of neck and back 
injury in 1970.  X-ray examination of the skull revealed an 
old left superior lambdoid suture fracture.  The examiner 
noted a history of headaches since helicopter crash in 1970.  
A diagnosis of history of skull fracture with residual 
headache was provided.  Blood pressure reading was 150/110.  
The examiner reported a diagnosis of hypertension.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
45
30
LEFT
15
10
5
50
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  

By administrative decision in November 1991, the RO concluded 
that disabilities resulting from the April 1981 motor vehicle 
accident were not in the line of duty.  The RO based this 
conclusion on the Department of Defense's holding that the 
accident was not in the line of duty.  The records showed 
that the veteran's blood alcohol level was 0.28 and that his 
vehicle hit a curb on the left, bounced across the highway to 
his right, and struck a pole.  

On a report of contact, dated in November 1991, the veteran 
stated that he was not claiming that his disabilities were 
caused by the car accident, but were due to three helicopter 
crashes in 1971.  

In his notice of disagreement, the veteran stated that the 
injuries, upon which his claim was based, were the result of 
several helicopter accidents that occurred in Vietnam during 
1969 and 1970.  The veteran reported that these accidents 
involved ground contact at or above 3g-impact force and were 
caused by enemy action and/or mechanical failures of the 
airplane.  He noted that civilian and military physicians had 
told him to seek disability benefits due to severe neck, 
back, and knee injuries and severe headaches, received as a 
result of the accidents in Vietnam.  He stated that his 
physicians stated that the skull fracture injury was too old 
to be a result of the automobile accident.  The veteran 
reported that he flew aircraft from 1969 to 1981 and that 
this was the cause of his bilateral defective hearing.  

In his VA Form 9, substantive appeal, received in January 
1993, the veteran stated that high blood pressure, diagnosed 
at the VA examination, may have been the result of tension of 
being in the hospital environment.  He indicated that he had 
never had high blood pressure before that date.  

In July 1996, the Board remanded the veteran's claims for 
further development to include additional requests for 
service medical records and personnel records, and medical 
treatment records.  The Board decision was sent to the 
veteran's address of record, but was returned by the U.S. 
Post Office as "undeliverable as addressed - forwarding 
order expired."  The Board notes that the June 1996 
notification of certification to the Board was also returned 
as undeliverable.  In August 1996, the RO requested that the 
veteran provide statements from the physicians referenced in 
his notice of disagreement and identify any sources of 
medical treatment for his claimed disabilities since his 
retirement from service in 1981.  This letter was also 
returned as undeliverable.  Two reports of contact noted that 
unsuccessful efforts were made to call the veteran at home, 
at work, and on a mobile phone.  The VA medical center was 
contacted and reported the same address of record.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
cardiovascular-renal disease, including hypertension, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Although multiple requests have been made, the veteran's 
service medical records are predominantly unavailable.  The 
Board is aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The analysis of the veteran's 
claims was undertaken with these duties and obligations in 
mind.

Service Connection for Back and Neck Injuries

The record contains no current diagnosis of a back or neck 
disability.  X-ray examinations of the lumbosacral and 
cervical spine in June 1991 were negative.  The examiner 
provided a diagnosis only of history of neck and back injury.  
The veteran stated that he had pain in his low back and neck.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service Connection for Bilateral Hearing Loss

A claim for service connection for defective hearing shall 
only be established if the hearing loss is such that it meets 
prescribed statutory criteria defining a loss for purposes of 
receiving VA benefits.  According to 38 C.F.R. § 3.385 
(1999), service connection is warranted when, based on the 
results of audiometric testing, the veteran has a pure tone 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000 and 4,000 hertz which is 40 decibels or greater; or 
when the thresholds for at least three of these frequencies 
exceed 26 decibels; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  The June 
1991 audiogram results reflect values that meet the 
definition of hearing loss disability under 38 C.F.R. 
§ 3.385.  The record contains no evidence that the veteran's 
hearing loss was manifest to a compensable degree within the 
initial post-service year presumptive period.  

The available service medical records report no complaints or 
diagnoses of hearing loss.  However, the Board notes that the 
last audiological evaluation of record during service is 
dated in July 1969.  The veteran continued to serve as a 
helicopter pilot and flight safety technician for more than 
11 years following this audiological evaluation.  

The record contains no competent medical evidence of a nexus 
between the veteran's current hearing loss disability and any 
incident of his military service.  The VA examiner in June 
1991 provided no opinion as to the etiology of the veteran's 
hearing loss.  Without such evidence, the veteran's claim 
cannot be well grounded.  

Service Connection for Hypertension

The VA examination in June 1991 reported a diagnosis of 
hypertension.  The veteran stated in his substantive appeal 
that he had never had high blood pressure prior to that 
examination.  The record contains no evidence that the 
veteran's hypertension was manifest to a compensable degree 
during the initial post-service year presumptive period.  
Further, the record contains no competent medical evidence of 
a nexus between the veteran's current hypertension and any 
incident of his active military service.  Without such 
evidence, the veteran's claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000); Morton v. West, 12 Vet. App. 477, 480 (1999).  
However, the United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 11, 1999) (hereinafter, "the Court") has 
held that there is some duty to inform the veteran of the 
evidence necessary for the completion of an application for 
benefits, under 38 U.S.C.A. § 5103 (West 1991), even where 
the claim appears to be not well grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996); Robinette, 8 Vet. App. at 
79-80.  The veteran has identified additional medical 
evidence, which might support well-grounded claim.  However, 
the veteran has not provided VA with a current address, by 
which these records can be requested.  The veteran is free to 
submit new evidence at any time.  If new and material 
evidence is presented or secured with respect to a claim 
which has been denied, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  With respect to the instant 
claims, supra, VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).

Service Connection for Skull Fracture with Headaches 

The veteran has reported a history of severe headaches.  As 
headaches are observable symptoms, the veteran is competent 
to provide evidence of the existence of current headaches.  
See Savage v. Gober, 10 Vet. App. 489, 497 (1997).

As noted above, the veteran's service medical records are 
grossly incomplete.  The veteran reports that he incurred the 
skull fracture in helicopter crashes during service in 
Vietnam.  The Board notes that the summary of treatment, 
following the veteran's motor vehicle accident in April 1981, 
provided a diagnosis of head injury with old skull fracture.  
It does not appear from this record that the veteran suffered 
a skull fracture in that accident, but had previously 
suffered a skull fracture, which was noted during treatment 
for injuries incurred in the accident.  

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The veteran's enlistment examination noted no 
abnormalities of the head, but an old skull fracture was 
noted during treatment for the April 1981 motor vehicle 
accident.  Therefore, because of the presumption of sound 
condition, it is not illogical to conclude that the veteran 
suffered a skull fracture at some point during his military 
service between enlistment in 1961 and the accident in April 
1981.  At the very least, this tends to support his 
assertions that the disability resulted from a circumstance 
or circumstances other than the motor vehicle accident.  

The veteran states that he has had headaches since the skull 
fracture.  The VA examiner in June 1991 provided a diagnosis 
of history of skull fracture with residual headache and X-ray 
examination continued to show an old skull fracture.  

Based on the limited service medical records, the veteran's 
statements, and the VA examination in June 1991, the Board 
finds that the veteran's claim for service connection for a 
skull fracture is well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999).  The RO made multiple 
attempts to comply with the orders in the July 1996 remand.  
The veteran's service personnel records were obtained and the 
NPRC was contacted in another attempt to obtain the veteran's 
service medical records.  Multiple attempts were made to 
contact the veteran.  However, documents mailed to the 
address of record were returned as undeliverable without a 
forwarding address.  It appears that all possible development 
has been completed, and the VA has satisfied its duty to 
assist the veteran under these circumstances.  38 U.S.C.A. 
§ 5107(a).

The veteran's skull fracture probably occurred during his 
active military service before the April 1981 motor vehicle 
accident.  The veteran has reported headaches since the skull 
fracture.  The Board notes that the veteran's report of 
incurrence of this injury due to helicopter crashes during 
service in Vietnam is not inconsistent with the available 
service records, which note that the veteran served as an 
attack helicopter pilot during service in Vietnam.  The VA 
examiner in June 1991 provided a diagnosis attributing the 
veteran's headaches to a history of skull fracture.  
The record contains no competent medical evidence providing 
any other etiology for the veteran's headaches.  His 
credibility is not in dispute.  The absence of service 
records may not be held against him.  As the skull fracture 
occurred during service and the headaches are linked to the 
skull fracture, both warrant service connection.  In view of 
this disposition, the applicability of 38 U.S.C.A. § 1154 
does not need to be addressed.


ORDER

Entitlement to service connection for residuals of back and 
neck injuries is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for residuals of a skull 
fracture, including headaches, is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

